DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/2021 has been entered. 

Status of Claims
Claim 1 has been amended. Claims 6, 9, 12, 16, 17, 19 and 20 have been cancelled. Claims 10-11, 13-15, 18 and 21-26 have been withdrawn. New claim 27 has been added.  Claims 1-5, 7-8, 10-11, 13-15, 18 and 21-27 are pending. Claims 1-5, 7-8 and 27 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 02/25/2021 have been fully considered. It is noted that claim 1 has been amended to recite “A carbon molecular sieve membrane comprising, polyimide polymer". In addition, a new claim 27 reciting "the transition metal is incorporated by ionic bonding of the transition metal to one or more moieties present in the polyimide polymer" was added.
prima facie obvious over Hagg et al. (US 7,947,114 B2).  Applicant argues that Hagg fails to teach or fairly suggest the amended claim limitation “A carbon molecular sieve membrane comprising, polyimide polymer" in claim 1 and the newly added claim 27 reciting "the transition metal is incorporated by ionic bonding of the transition metal to one or more moieties present in the polyimide polymer".  See Remarks, pages 5-6.
In response, the applicants’ arguments directs the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-5, 7-8 and 27 are presented in the instant Office action in view of the previously found reference Hagg et al. (US 7,947,114 B2) and a newly found reference Koros et al. (US 6,562,110 B2).

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hagg et al. (US 7,947,114 B2, hereinafter “Hagg”), in view of Koros et al. (US 6,562,110 B2, hereinafter “Koros”). 
In regard to claim 1, Hagg discloses carbon membranes, also known as carbon molecular sieve membranes (CMSM) known to have both high permeability of gases and high selectivity (Abstract; col. 1, lines 32-35).  The carbon molecular sieve membranes are prepared by the process: (i) reacting a mixture of cellulose and hemicellulose with an acid; (ii) casting the mixture to form a film; (iii) drying said film; and (iv) carbonising said film.  The carbon molecular sieve membranes comprises carbon (which is resulted from cellulose and hemicellulose), a transition metal comprising Fe resulted from Iron (III) nitrate (col. 3, lines 26-32). It is noted that Hagg discloses the addition of Fe ion in the form of Fe3+ which directs the iron is present in the CMSM with a valence state of +3 or less thereby, renders the limitation “valence state that is greater than 0, but less than the maximum valence state” prima facie obvious.  Hagg is silent regarding the presence of sulfur in the CMSM. Hagg discloses the invention provides use of a carbon membrane as hereinbefore defined in the separation of gas mixtures, e.g. in separating carbon dioxide or hydrogen from mixtures containing the same (col. 2, lines 34-37).
Hagg discloses the carbon molecular sieve membranes (CMSM) comprises a polymeric material of a mixture of cellulose and hemicellulose. But Hagg does not explicitly disclose the carbon molecular sieve membranes (CMSM) comprises polyimide polymer. 
Koros discloses carbon molecular sieves capable of separating carbon dioxide from mixtures including carbon dioxide and methane, and processes for purifying methane using the Koros discloses that: the membrane comprises carbon molecular sieving entities or particles incorporated into a polymeric membrane. The molecular sieving entities increase the effective permeability of a desirable gas component through the polymeric membrane (and/or decrease the effective permeability of the other gas components), and thereby enhance the gas separation (selectivity) of the polymeric membrane material. In a preferred embodiment, the membranes are useful for separating carbon dioxide from a gaseous mixture that includes carbon dioxide and methane.  The mixed matrix membrane includes a polymer and
small, discrete molecular sieving particles encapsulated in the polymer. The mixed matrix membrane is preferably in the form of a dense film, tube or hollow fiber (col. 2, line 65 thru col. 3, line 19). Koros discloses the polymer forming the membrane comprises cellulosic polymers and polyimides. The polymer preferably has, but need not have, selectivity for one or more of the components being separated (col. 3, lines 19-32). 
It is noted that both the Hagg and Koros references direct carbon molecular sieves capable of separating carbon dioxide from mixtures.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the carbon molecular sieve membranes (CMSM) of Hagg to provide the carbon molecular sieve membranes (CMSM) further comprises polyimide polymer as taught by Koros, this is because the membrane comprises carbon molecular sieving entities or particles incorporated into a polymeric membrane, wherein the polymeric membrane comprises polyimide, increases the effective permeability of a desirable gas component through the polymeric membrane (and/or decrease the effective permeability of the other gas components), and thereby enhance the gas separation Koros,  col. 2, line 65 thru col. 3, line 19; col. 3, lines 19-32).

In regard to claims 2, 3, 4 and 5, Hagg discloses the presence of Fe ion (col. 3, lines 26-32).
 
In regard to claim 7, Hagg discloses the presence of Fe ion (col. 3, lines 26-32).  Hagg discloses the addition of Fe ion in the form of Fe3+ which directs the iron is present in the CMSM with a valence state of +3 or less thereby, renders the limitation “average valence state is between 0 and 3” prima facie obvious.  

In regard to claim 8, Hagg discloses metal salt mass composition range of 0.5 to 6 wt% in the CMSM (col. 3, lines 33-40) which directs the metal (e.g., Fe) ion mass composition range of 0.11 wt% to 1.38 wt%.  Since the claimed mass composition range of 0.5-10 wt% overlaps the mass composition range of 0.11-1.38 wt% taught by Hagg, the range recited in claim 8 is considered prima facie obvious. See MPEP 2144.05.

In regard to claim 27, Hagg, in view of Koros, is silent regarding whether the transition metal is incorporated by ionic bonding of the transition metal to one or more moieties present in the polyimide polymer.  However, Hagg, in view of Koros, discloses the same carbon molecular sieve membranes (CMSM) comprising polyimide polymer and the transition metal as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the carbon molecular sieve membranes (CMSM) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772